BY JUDGE MELVIN R. HUGHES, JR.
Although admitting that venue does not lie in this court, plaintiff asserts that the case should be retained here under the provisions of Va. Code § 8.01-265 for good cause for the convenience of the parties and witnesses. Defendant opposes, stating that Va. Code § 8.01-265 does not permit the court to retain a case when there is no venue. See Norfolk and Western Ry. v. Williams, 239 Va. 390, 392-93 (1990).
The case involves a personal injury claim arising out of an automobile accident which occurred in Caroline County. According to plaintiff, the facts and circumstances make the defendant’s liability clear as the vehicle in which plaintiff was riding as a passenger sustained an impact from the rear. This, according to plaintiff, would obviate the need to have the bulk of witnesses, who live in the Ruther Glen and Fredericksburg areas, from having to attend the trial. This would leave plaintiff, who resides in Ruther Glen, and her doctors who all have offices here as the only witnesses necessary for trial. Defendant did not concede the point on liability but rather asserts that the time and distance for all the witnesses need be considered in addition to the objection to retaining the case in an improper forum. The court decides to transfer the case to the Circuit Court of Caroline County.
There is no dispute over travel distances among the various witnesses and parties. Plaintiff and four witnesses including defendant have distances to this court ranging from 72 miles to 39 miles. Travel for them to Caroline County is considerably shoiter. The distance for the four doctors and a nurse plaintiff has *516named as witnesses do not exceed 44 miles to Caroline County in any instance. From experience, the court is not unmindful that a plaintiff rarely has all the doctors attend a trial but typically will rely on video or deposition transcript reading to present evidence from those witnesses.
Accordingly, looking at the array of witnesses as a whole, defendant has made out a case of substantial inconvenience of the parties and witnesses for any trial here. Given this, it is not necessary to decide plaintiffs motion to retain.